—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 9, 1998, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s voluntary participation in a drug program pending sentencing did not amount to illegal interim probation (cf., People v Rodney E., 77 NY2d 672). The sentencing court properly considered the defendant’s activities after his conviction and before the imposition of the sentence, which was within the parameters agreed to by the defendant during the plea allocution (see, People v Munize, 251 AD2d 429; People v Soto, 245 AD2d 398; People v Cass, 228 AD2d 448; People v Rivera, 217 AD2d 712).
The defendant’s sentence was neither unduly harsh nor *400excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.